DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on January 19, 2021.
Claims 1, 8, and 15 have been amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
Response to Amendment
The amendment filed March 26, 2021 has been entered.  Claims 1–20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Final Office Action mailed October 19, 2020.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 6, 8, 10, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., U.S. Patent App. No. 2017/0169508 (“Song”) in view of Lee et al., U.S. Patent App. No. 2018/0240187 (“Lee”); Takamatsu, U.S. Patent App. No. 2013/0124394 (“Takamatsu”); and Fei et al., U.S. Patent App. No. 2016/0267583 (“Fei”).
For claim 1, Song teaches:
An autonomous marketplace system to facilitate financing from a lender to a borrower, comprising (¶ 23, 30: peer-to-peer loan system)
wherein the artificial intelligence for identifying and ranking relationships is trained using training data collected from comparable borrowers, prospective lenders, and the . . . data, and evolves through machine learning (¶ 119: server recommends potential lenders; ¶ 236: coefficient represents strength of relationships or probability of performance; ¶ 237: coefficients may be determined through machine learning trained on historical actions and user data; ¶ 106–107: borrower and lender data); and 
create and host an internet based data chat room (¶ 23: peer-to-peer system with messaging interface), 
wherein the borrower enters the internet based data chat room and upon entering, the identities of the one or more prospective lenders are revealed (¶ 119: potential lenders displayed; ¶ 79: user notified of status), 
wherein the borrower, within the internet based data chat room, . . . selects one or more prospective lenders to receive a finance request (¶ 121: borrower selects potential lender), and 
wherein after selection by the borrower, the selected prospective lenders are first notified and informed of an existence of the finance request of the borrower (¶ 122: loan request message sent to selected potential lender).
Song does not teach: a server computing device configured to: extract borrower data comprising financial, industry operational and business data; extract lender data from one or more prospective lenders comprising financial data and a target profile for each prospective lender, the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational 
Lee, however, teaches:
a server computing device configured to (¶ 61: database can be server): 
extract borrower data comprising financial, industry operational and business data (¶ 59: borrower data including financial information, job information, and business plan; ¶ 86: borrower business info); 
extract lender data from one or more prospective lenders comprising financial data and a target profile for each prospective lender (¶ 62: lender provides loan requirements, loan types, and borrower preferences) . . .; 
generate, using artificial intelligence, an autonomous ranked match of prospective lenders (¶ 63: borrowers and lenders matched) . . ., 
wherein the artificial intelligence is used to identify one or more relationships between the borrower data, the one or more prospective lender data, and . . . data to generate the autonomous ranked match based on a preference of the borrower and a correlation between the identified (¶ 63: financial and matching algorithms; ¶ 64: loan data converted to ratios; ¶ 65: lenders and borrowers matched from loan data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song by adding the ability to obtain and analyze lending data from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the loan process quicker and cheaper—by automating the matching process—a benefit explicitly disclosed by Lee (¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).
The combination of Song and Lee does not teach: the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics; generate . . . an autonomous ranked match of prospective lenders able to provide favorable terms for the borrower's requested use of proceeds of the financing, based on a prediction of specific terms for aspects of the financing including one or more of price, fees, structure, and amount; wherein the historical and projected economic data includes at least one of market performance and federal regulation; historical and projected economic data; and reviews a ranked list of prospective lenders.
Takamatsu, however, teaches:
generate . . . an autonomous ranked match of prospective lenders able to provide favorable terms for the borrower's requested use of proceeds of the financing, based on a prediction of specific terms for aspects of the financing including one or more of price, fees, structure, and amount (¶ 51: pricing and tolerances of various lenders is predicted, and recommendation made for lender projected to make most competitive offer); 
historical and projected economic data (¶ 46–47: various historical lending pattern data obtained for unaffiliated lenders);
historical and projected economic data (¶ 46–47: various historical lending pattern data obtained for unaffiliated lenders); and
reviews a ranked list of prospective lenders (¶ 51: recommendation provided for most competitive offer; ¶ 48: advisory record delivered to consumer including ranking of lending options).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song and the ability to obtain and analyze lending data in Lee by adding the lender terms and data from Takamatsu.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing consumers with the best loan options—by analyzing historic data—a benefit explicitly disclosed by Takamatsu (¶ 5–6: current systems are complex and do not favor the consumer; ¶ 7: invention addresses issues by applying an analytic prediction against historical data, saving consumers time and money).  Song, Lee, and Takamatsu are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.
The combination of Song, Lee, and Takamatsu does not teach: the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics; 
Fei, however, teaches:
the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics (¶ 45: parameters can include information about lenders, such as current assets and inventory or known, estimated, and projected sales; ¶ 47: parameters can also include liquidity); and
wherein the historical and projected economic data includes at least one of market performance and federal regulation (¶ 44, 46, 51, 80: parameters can include market trends and market information).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to obtain and analyze lending data in Lee, and the lender terms and data in Takamatsu by adding the various data for analysis from Fei.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving the data modelling for financing—a benefit explicitly disclosed by Fei (¶ 4–5: invention provides better electronic data modelling for making financing decisions).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.


For claim 3, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 1 above, and Song further teaches:
The autonomous marketplace system of claim 1, further comprising a secure database configured to store data, wherein the data is collected from a web platform that allows the borrower and the prospective lenders to input information (¶ 101: transaction database; ¶ 110: borrower inputs information; ¶ 172: lender inputs information).
For claim 5, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 1 above, and Lee further teaches:
The autonomous marketplace system of claim 1, wherein the lender data include a risk parameter, a proposed credit facility, market data, Federal Reserve economic data, proposed lender bids on loan requests, failed lender bids, successful lender bids, or bid response times (¶ 62: loan requirements, loan types, and borrower preferences).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the lender data from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the loan process quicker and cheaper—by automating the matching process—a benefit explicitly disclosed by Lee (¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.
For claim 6, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 1 above, and Song further teaches:
The autonomous marketplace system of claim 1, wherein the internet based data chat room is further configured to allow the borrower to provide data, reports and financials (¶ 34: users can send various data and information; ¶ 92: users can submit payment credentials).
For claim 8, Song teaches:
A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processor, cause the processor to dynamically extract and autonomously match one or more prospective lenders and a borrower, the extracting and autonomously matching comprising (¶ 49: instructions stored on medium executable by processor): 
wherein the artificial intelligence for identifying and ranking relationships is trained using training data collected from comparable borrowers, prospective lenders, and the . . . data, and evolves through machine learning (¶ 119: server recommends potential lenders; ¶ 236: coefficient represents strength of relationships or probability of performance; ¶ 237: coefficients may be determined through machine learning trained on historical actions and user data; ¶ 106–107: borrower and lender data); and 
creating an internet based data chat room (¶ 23: peer-to-peer system with messaging interface)
entering, by the borrower, the internet based data chat room and upon entering . . . prospective lenders [are] revealed (¶ 119: potential lenders displayed; ¶ 79: user notified of status), 
selecting, by the borrower, within the internet based data chat room one or more prospective lenders to receive a finance request (¶ 121: borrower selects potential lender), and 
wherein after selection by the borrower, the selected prospective lenders are first notified and informed of an existence of the finance request of the borrower (¶ 122: loan request message sent to selected potential lender).
Song does not teach: extracting borrower data comprising financial, industry operational and business data; extracting lender data from one or more prospective lenders comprising financial data and a borrower target profile for each prospective lender, the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics; generating, using artificial intelligence, an autonomous ranked match of prospective lenders able to provide favorable terms for the borrower's requested use of proceeds of the financing, based on a prediction of specific terms for aspects of the financing including one or more of price, fees, structure, and amount, wherein the artificial intelligence is used to identify one or more relationships between the borrower data, the one or more prospective lender data, and historical and projected economic data to generate the autonomous ranked match based on a preference of the borrower and a correlation between the identified relationships, wherein the historical and projected economic data includes at least one of market performance and federal regulation, and historical and projected economic data; and a ranked list of prospective lenders are is revealed.


extracting borrower data comprising financial, industry operational and business data (¶ 59: borrower data including financial information, job information, and business plan; ¶ 86: borrower business info); 
extracting lender data from one or more prospective lenders comprising financial data and a borrower target profile for each prospective lender (¶ 62: lender provides loan requirements, loan types, and borrower preferences); 
generating, using artificial intelligence, an autonomous ranked match of prospective lenders (¶ 63: borrowers and lenders matched) . . ., 
wherein the artificial intelligence is used to identify one or more relationships between the borrower data, the one or more prospective lender data, and . . . data to generate the autonomous ranked match based on a preference of the borrower and a correlation between the identified relationships (¶ 63: financial and matching algorithms; ¶ 64: loan data converted to ratios; ¶ 65: lenders and borrowers matched from loan data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song by adding the ability to obtain and analyze lending data from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the loan process quicker and cheaper—by automating the matching process—a benefit explicitly disclosed by Lee (¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).
The combination of Song and Lee does not teach: the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics, generating . . . an autonomous ranked match of prospective lenders able to provide favorable terms for the borrower's requested use of proceeds of the financing, based on a prediction of specific terms for aspects of the financing including one or more of price, fees, structure, and amount; wherein the historical and projected economic data includes at least one of market performance and federal regulation, and the historical and projected economic data; and a ranked list of prospective lenders are is revealed.
Takamatsu, however, teaches:
generating . . . an autonomous ranked match of prospective lenders able to provide favorable terms for the borrower's requested use of proceeds of the financing, based on a prediction of specific terms for aspects of the financing including one or more of price, fees, structure, and amount (¶ 51: pricing and tolerances of various lenders is predicted, and recommendation made for lender projected to make most competitive offer); 
historical and projected economic data (¶ 46–47: various historical lending pattern data obtained for unaffiliated lenders);
historical and projected economic data (¶ 46–47: various historical lending pattern data obtained for unaffiliated lenders)
a ranked list of prospective lenders are is revealed (¶ 51: recommendation provided for most competitive offer; ¶ 48: advisory record delivered to consumer including ranking of lending options).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song and the ability to obtain and analyze lending data in Lee by adding the lender terms and data from Takamatsu.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing consumers with the best loan options—by analyzing historic data—a benefit explicitly disclosed by Takamatsu (¶ 5–6: current systems are complex and do not favor the consumer; ¶ 7: invention addresses issues by applying an analytic prediction against historical data, saving consumers time and money).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.
The combination of Song, Lee, and Takamatsu does not teach: the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics; and wherein the historical and projected economic data includes at least one of market performance and federal regulation.
Fei, however, teaches:
the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics (¶ 45: parameters can include information about lenders, such as current assets and inventory or known, estimated, and projected sales; ¶ 47: parameters can also include liquidity)
wherein the historical and projected economic data includes at least one of market performance and federal regulation (¶ 44, 46, 51, 80: parameters can include market trends and market information).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to obtain and analyze lending data in Lee, and the lender terms and data in Takamatsu by adding the various data for analysis from Fei.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving the data modelling for financing—a benefit explicitly disclosed by Fei (¶ 4–5: invention provides better electronic data modelling for making financing decisions).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.
For claim 10, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 8 above, and Song further teaches:
The non-transitory computer-readable medium of claim 8, further comprising storing data in a secure database, wherein the data is collected from a web platform that allows the borrower and the prospective lenders to input information (¶ 101: transaction database; ¶ 110: borrower inputs information; ¶ 172: lender inputs information).
For claim 12, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 8 above, and Lee further teaches:
The non-transitory computer-readable medium of claim 8, wherein the lender data include a risk parameter, a proposed credit facility, market data, (¶ 62: loan requirements, loan types, and borrower preferences).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the lender data from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the loan process quicker and cheaper—by automating the matching process—a benefit explicitly disclosed by Lee (¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.
For claim 13, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 8 above, and Song further teaches:
The non-transitory computer-readable medium of claim 8, wherein the internet based data chat room allows the borrower to provide data, reports and financials (¶ 34: users can send various data and information; ¶ 92: users can submit payment credentials).
For claim 15, Song teaches:
A computer implemented method utilizing computer based artificial intelligence for the extracting and autonomous matching of one or more prospective lenders and a borrower, the method comprising (¶ 49: method performed by the computer components)
wherein the artificial intelligence for identifying and ranking relationships is trained using training data collected from comparable borrowers, prospective lenders, and the . . . data, and evolves through machine learning (¶ 119: server recommends potential lenders; ¶ 236: coefficient represents strength of relationships or probability of performance; ¶ 237: coefficients may be determined through machine learning trained on historical actions and user data; ¶ 106–107: borrower and lender data); and 
creating an internet based data chat room (¶ 23: peer-to-peer system with messaging interface), 
entering, by the borrower, the internet based data chat room and upon entering . . . prospective lenders [are] revealed (¶ 119: potential lenders displayed; ¶ 79: user notified of status), 
selecting, by the borrower, within the internet based data chat room one or more prospective lenders to receive a finance request (¶ 121: borrower selects potential lender), and 
wherein after selection by the borrower the selected prospective lenders are first notified and informed of an existence of the finance request of the borrower (¶ 122: loan request message sent to selected potential lender).
Song does not teach: extracting borrower data comprising financial, industry operational and business data; extracting lender data from one or more prospective lenders comprising financial data and a target profile for each prospective lender, the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics; generating, using 
Lee, however, teaches:
extracting borrower data comprising financial, industry operational and business data (¶ 59: borrower data including financial information, job information, and business plan; ¶ 86: borrower business info); 
extracting lender data from one or more prospective lenders comprising financial data and a target profile for each prospective lender (¶ 62: lender provides loan requirements, loan types, and borrower preferences); 
generating, using artificial intelligence, an autonomous ranked match of prospective lenders (¶ 63: borrowers and lenders matched) . . ., 
wherein the artificial intelligence is used to identify one or more relationships between the borrower data, the one or more prospective lender data, and . . . data to generate the autonomous ranked match based on a preference of the borrower and a correlation between the identified relationships (¶ 63: financial and matching algorithms; ¶ 64: loan data converted to ratios; ¶ 65: lenders and borrowers matched from loan data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song by adding the ability to obtain and analyze lending data from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the loan process quicker and cheaper—by automating the matching process—a benefit explicitly disclosed by Lee (¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).
The combination of Song and Lee does not teach: the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics; generating . . . an autonomous ranked match of prospective lenders provide favorable terms for the borrower's requested use of proceeds of the financing, based on a prediction of specific terms for aspects of the financing including one or more of price, fees, structure, and amount; historical and projected economic data; wherein the historical and projected economic data includes at least one of market performance and federal regulation, and historical and projected economic data; and a ranked list of prospective lenders are is revealed.
Takamatsu, however, teaches:
generating . . . an autonomous ranked match of prospective lenders able to provide favorable terms for the borrower's requested use of proceeds of the financing, based on a prediction of specific terms for aspects of the financing including one or more of price, fees, structure, and amount (¶ 51: pricing and tolerances of various lenders is predicted, and recommendation made for lender projected to make most competitive offer); 
historical and projected economic data (¶ 46–47: various historical lending pattern data obtained for unaffiliated lenders);
historical and projected economic data (¶ 46–47: various historical lending pattern data obtained for unaffiliated lenders); and
a ranked list of prospective lenders are is revealed (¶ 51: recommendation provided for most competitive offer; ¶ 48: advisory record delivered to consumer including ranking of lending options).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song and the ability to obtain and analyze lending data in Lee by adding the lender terms and data from Takamatsu.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing consumers with the best loan options—by analyzing historic data—a benefit explicitly disclosed by Takamatsu (¶ 5–6: current systems are complex and do not favor the consumer; ¶ 7: invention addresses issues by applying an analytic prediction against historical data, saving consumers time and money).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these methods together.
The combination of Song, Lee, and Takamatsu does not teach: the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics; and wherein the historical and projected economic data includes at least one of market performance and federal regulation.

the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics (¶ 45: parameters can include information about lenders, such as current assets and inventory or known, estimated, and projected sales; ¶ 47: parameters can also include liquidity); and
wherein the historical and projected economic data includes at least one of market performance and federal regulation (¶ 44, 46, 51, 80: parameters can include market trends and market information).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to obtain and analyze lending data in Lee, and the lender terms and data in Takamatsu by adding the various data for analysis from Fei.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving the data modelling for financing—a benefit explicitly disclosed by Fei (¶ 4–5: invention provides better electronic data modelling for making financing decisions).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.
For claim 16, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 15 above, and Song further teaches:
The computer implemented method of claim 15, further comprising storing data in a secure database, wherein the data is collected from a web platform that allows the borrower and the prospective lenders to input information (¶ 101: transaction database; ¶ 110: borrower inputs information; ¶ 172: lender inputs information).
For claim 18, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 15 above, and Lee further teaches:
The computer implemented method of claim 15, wherein the lender data include a risk parameter, , a proposed credit facility, market data, federal reserve economic data, proposed lender bids on loan requests, failed lender bids, successful lender bids, or bid response times (¶ 62: loan requirements, loan types, and borrower preferences).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the lender data from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the loan process quicker and cheaper—by automating the matching process—a benefit explicitly disclosed by Lee (¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these methods together.
For claim 19, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 15 above, and Song further teaches:
The computer implemented method of claim 15, wherein the internet based data chat room allows the borrower to provide data, reports and financials (¶ 34: users can send various data and information; ¶ 92: users can submit payment credentials).
Claims 2, 4, 9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., U.S. Patent App. No. 2017/0169508 (“Song”) in view of Lee et al., U.S. Patent App. No. 2018/0240187 (“Lee”); Takamatsu, U.S. Patent App. No. 2013/0124394 (“Takamatsu”); Fei et al., U.S. Patent App. No. 2016/0267583 (“Fei”); and Lynch et al., U.S. Patent App. No. 2004/0236675 (“Lynch”).
For claim 2, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 1 above.  The combination of Song, Lee, Takamatsu, and Fei does not teach: wherein the server computing device is further configured to generate a spectrum of predictive terms of credit facilities for the borrower, identification of one or more factors of a credit facility that negatively or positively impacts an ability to locate relevant lenders, and dynamic and real time indications of competitiveness of a specific term proposed by a prospective lender.
Lynch, however, teaches:
The autonomous marketplace system of claim 1, wherein the server computing device is further configured to generate a spectrum of predictive terms of credit facilities for the borrower (¶ 102: aggregator obtains terms from credit suppliers), identification of one or more factors of a credit facility that negatively or positively impacts an ability to locate relevant lenders (¶ 87: application based on factors such as cash flow and existing debt), and dynamic and real time indications of competitiveness of a specific term proposed by a prospective lender (¶ 91: borrower can research and compare terms and conditions).
(¶ 10: objective to provide credit offers to borrowers to reduce complexity and cost).  Song, Lee, Takamatsu, Fei, and Lynch are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.
For claim 4, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 1 above, and Song further teaches:
The autonomous marketplace system of claim 1, wherein the artificial intelligence is configured to analyze data to . . . identify historical patterns and trends (¶ 237: historical actions and past user responses) and predict future trends and patterns (¶ 236: future actions may be predicted).
Song does not teach: analyze data to group similar borrowers and similar credit facilities.
Lee, however, teaches:
analyze data to group similar borrowers (¶ 64: borrowers categorized by color coding).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to categorize borrowers from Lee.  One of ordinary skill in the art would have been motivated to (¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.
The combination of Song, Lee, Takamatsu, and Fei does not teach: analyze data to group . . . similar credit facilities.
Lynch, however, teaches:
analyze data to group . . . similar credit facilities (¶ 90–91: aggregator gathers options from credit suppliers).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to categorize borrowers in Lee, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to gather credit facilities from Lynch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing multiple credit offers more efficiently—a benefit explicitly disclosed by Lynch (¶ 10: objective to provide credit offers to borrowers to reduce complexity and cost).  Song, Lee, Takamatsu, Fei, and Lynch are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.
For claim 9, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 8 above.  The combination of Song, Lee, Takamatsu, and Fei does not teach: generating a spectrum of predictive 
Lynch, however, teaches:
The non-transitory computer-readable medium of claim 8, further comprising: generating a spectrum of predictive terms of credit facilities for the borrower (¶ 102: aggregator obtains terms from credit suppliers);
identifying one or more factors of a credit facility that negatively or positively impacts an ability to locate relevant lenders (¶ 87: application based on factors such as cash flow and existing debt); and 
generate dynamically, in real time, indications of competitiveness of a specific term proposed by a prospective lender (¶ 91: borrower can research and compare terms and conditions).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to obtain and analyze lending data in Lee, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the credit facilities from Lynch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing multiple credit offers more efficiently—a benefit explicitly disclosed by Lynch (¶ 10: objective to provide credit offers to borrowers to reduce complexity and cost).  Song, Lee, Takamatsu, Fei, and Lynch are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.
For claim 11, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 8 above, and Song further teaches:
The non-transitory computer-readable medium of claim 8, wherein the artificial intelligence analyzes data to . . . identify historical patterns and trends (¶ 237: historical actions and past user responses) and predict future trends and patterns (¶ 236: future actions may be predicted).
Song does not teach: analyzes data to group similar borrowers and similar credit facilities.
	Lee, however, teaches:
analyzes data to group similar borrowers (¶ 64: borrowers categorized by color coding).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to categorize borrowers from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the loan process quicker and cheaper—by automating the matching process—a benefit explicitly disclosed by Lee (¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.
The combination of Song, Lee, Takamatsu, and Fei does not teach: analyzes data to group . . . similar credit facilities.


analyzes data to group . . . similar credit facilities (¶ 90–91: aggregator gathers options from credit suppliers).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to categorize borrowers in Lee, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to gather credit facilities from Lynch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing multiple credit offers more efficiently—a benefit explicitly disclosed by Lynch (¶ 10: objective to provide credit offers to borrowers to reduce complexity and cost).  Song, Lee, Takamatsu, Fei, and Lynch are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.
For claim 17, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 15 above, and Song further teaches:
The computer implemented method of claim 15, wherein the artificial intelligence analyzes data to . . . identify historical patterns and trends (¶ 237: historical actions and past user responses) and predict future trends and patterns (¶ 236: future actions may be predicted).
Song does not teach: analyzes data to group similar borrowers and similar credit facilities.
	Lee, however, teaches:
analyzes data to group similar borrowers (¶ 64: borrowers categorized by color coding).
(¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these methods together.
The combination of Song, Lee, Takamatsu, and Fei does not teach: analyzes data to group . . . similar credit facilities.
Lynch, however, teaches:
analyzes data to group . . . similar credit facilities (¶ 90–91: aggregator gathers options from credit suppliers).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to categorize borrowers in Lee, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to gather credit facilities from Lynch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing multiple credit offers more efficiently—a benefit explicitly disclosed by Lynch (¶ 10: objective to provide credit offers to borrowers to reduce complexity and cost).  Song, Lee, Takamatsu, Fei, and Lynch are all related to loan transactions, so one of ordinary skill in the art would have .
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., U.S. Patent App. No. 2017/0169508 (“Song”) in view of Lee et al., U.S. Patent App. No. 2018/0240187 (“Lee”); Takamatsu, U.S. Patent App. No. 2013/0124394 (“Takamatsu”); Fei et al., U.S. Patent App. No. 2016/0267583 (“Fei”); and Arnall, U.S. Patent App. No. 2016/0247223 (“Arnall”).
For claim 7, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 1 above, and Song further teaches:
The autonomous marketplace system of claim 1, wherein the internet based data chat room is further configured to allow the borrower . . . to track a prospective lender's actions within the internet based data chat room (¶ 79: users receive notifications of status and actions).
The combination of Song, Lee, Takamatsu, and Fei does not teach: to control a prospective lender's access to the internet based data chat room.
	Arnall, however, teaches:
to control a prospective lender's access to the internet based data chat room (¶ 53: lender has limited access to database unless given express authority to have access).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to obtain and analyze lending data in Lee, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to control lender access from Arnall.  One of ordinary (¶ 7–8: current process occurs outside consumer purview which is frustrating and leads to error; ¶ 53: goal to ensure security of borrower information and loan information).  Song, Lee, Takamatsu, Fei, and Arnall are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and secure by combining these systems together.
For claim 14, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 8 above, and Song further teaches:
The non-transitory computer-readable medium of claim 8, wherein the internet based data chat room allows the borrower . . . to track a prospective lender's actions within the internet based data chat room (¶ 79: users receive notifications of status and actions).
The combination of Song, Lee, Takamatsu, and Fei does not teach: to control a prospective lender's access to the internet based data chat room.
	Arnall, however, teaches:
to control a prospective lender's access to the internet based data chat room (¶ 53: lender has limited access to database unless given express authority to have access).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to obtain and analyze lending data in Lee, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to control lender access from Arnall.  One of ordinary (¶ 7–8: current process occurs outside consumer purview which is frustrating and leads to error; ¶ 53: goal to ensure security of borrower information and loan information).  Song, Lee, Takamatsu, Fei, and Arnall are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and secure by combining these systems together.
For claim 20, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 15 above, and Song further teaches:
The computer implemented method of claim 15, wherein the internet based data chat room allows the borrower. . . to track a prospective lender's actions within the internet based data chat room (¶ 79: users receive notifications of status and actions).
The combination of Song, Lee, Takamatsu, and Fei does not teach: to control a prospective lender's access to the internet based data chat room.
	Arnall, however, teaches:
to control a prospective lender's access to the internet based data chat room (¶ 53: lender has limited access to database unless given express authority to have access).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to obtain and analyze lending data in Lee, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to control lender access from Arnall.  One of ordinary (¶ 7–8: current process occurs outside consumer purview which is frustrating and leads to error; ¶ 53: goal to ensure security of borrower information and loan information).  Song, Lee, Takamatsu, Fei, and Arnall are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and secure by combining these methods together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1–20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1, 8, and 15 and argues that the combination of Song (U.S. Patent App. No. 2017/0169508), Lee (U.S. Patent App. No. 2018/0240187), and Takamatsu (U.S. Patent App. No. 2013/0124394) does not disclose these additional limitations.  Claims 1, 8, and 15, however, are currently rejected under 35 U.S.C. 103 over Song in view of Lee, Takamatsu, and Fei (U.S. Patent App. No. 2016/0267583).  Thus, Applicant’s arguments with respect to claims 1, 8, and 15 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 8, and 15, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, claims 1, 8, and 15 are currently rejected under 35 U.S.C. 103 over Song in view of Lee, Takamatsu, and Fei.  Thus, Applicant’s arguments with respect to claims 2–7, 9–14, and 16–20 are moot.
Examiner Notes
Claims 1–20 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea with significantly more.
Claims 1–20 recite matching prospective borrowers and lenders, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  This is an abstract idea because, but for the machinery in the claims, the process is a set of actions that could be performed between humans alone.
Claims 1–20, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  These claims involve training an artificial intelligence, through machine learning, based on multiple lending data and then using the artificial intelligence to predict lender terms and generate a ranked match.  Thus, the limitations of claims 1–20, in combination, integrate the abstract idea into a practical application.
For these reasons, claims 1–20 are not rejected under 35 U.S.C. 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Young et al., U.S. Patent App. No. 2007/0027791, discloses a system and method for matching borrowers and lenders.  
Tengel et al., U.S. Patent No. 5,940,812, discloses a system for picking the best loan over a telecommunications network based on borrower attributes and loan acceptance criteria.
Jammal et al., U.S. Patent App. No. 2006/0085325, discloses a system and method for assessing borrower risk through optimizations and regressions.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696  
                                                                                                                                                                                                      /NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696